Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 8, 10, 11, 17, 18, 20, 24 and 25 are allowed. 

	Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: As to claim 1, the following limitations are novel and not obvious over the art of record in combination with the remaining limitations “determining a priority for each of a plurality of target base stations of the plurality of base stations, the priority being based at least in part on a number of wireless devices being served by the serving base station that receive a signal from a corresponding target base station that exceeds a threshold; when a determination is made to change a load on the serving base station based on a comparison of the load on the serving base station to a load change threshold, sending a load change request to a target base station having a highest priority, wherein the load change threshold is a load consolidation threshold and when the comparison indicates that the load is less than the load consolidation threshold, the load change request is a load consolidation request, requesting that the target base station is to receive handover of at least one wireless device currently served by the serving base station; when all the wireless devices currently served by the serving base station is handed over to the target base station, powering down the serving base station to reduce power consumption; and sending the load consolidation request to an alternate target base station which has a next highest priority when no further wireless devices can be handed over to the target base station, wherein the serving base station maintains an orderly list of target base stations based on their priority in a neighbor relation priority (NRP) table and the NRP table is updated once a load consolidation operation is completed. “. 

As to claims 7, 8 and 10, the claims are allowed as being dependent from an allowable claim.

As to claim 11, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 17, 18 and 20, the claims are allowed as being dependent from an allowable claim.

As to claim 24, the claim are allowed as applied to claim 1 above with similar limitations.

As to claim 25, the claim are allowed as applied to claim 1 above with similar limitations.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467